Citation Nr: 9924560	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-39 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling. 

2.  Entitlement to a rating in excess of 10 percent for a 
right shoulder disability, to include the propriety of the 
reduction from 20 percent to 10 percent.  

3.  Entitlement to a rating in excess of 10 percent for a 
left shoulder disability, to include the propriety of the 
reduction from 20 percent to 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1959 to March 1969 
and from November 1978 to February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 10 
percent for the veteran's low back strain.  This matter also 
comes from a November 1995 rating decision which reduced the 
veteran's disability ratings for right shoulder impingement 
with treatment for bursitis, and for left shoulder 
impingement with treatment for bursitis, from 20 percent to 
10 percent.  By rating action in December 1997, the RO 
granted a 20 percent rating for the veteran's low back 
strain.  The veteran has continued his appeal.  

The Board also notes that in May 1999 the veteran testified 
at a hearing at the RO, before C.W. Symanski, who is the 
member of the Board rendering the determination in this claim 
and was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b).  


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  The duty to assist the veteran also 
includes the obligation to obtain ongoing treatment records 
while a claim is pending.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Thus, any additional relevant medical 
records should be secured on remand.

At the May 1999 hearing, the veteran essentially testified 
that his low back disability and his left and right shoulder 
disabilities had worsened since his last VA examination in 
1995.  The veteran's representative also contended that the 
VA examination in 1995 was inadequate, and requested that he 
undergo another VA examination, consistent with the 
requirements of DeLuca v. Brown, 8 Vet.App. 202 (1995) and 
38 C.F.R. §§ 4.40, 4.45 (1998).  The Board agrees with this 
contention.  

The RO's attention is directed to the decision of the case of 
DeLuca, supra, wherein the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1998) 
or 38 C.F.R. § 4.45 (1998).  It was specified that the 
medical examiner should be asked to determine whether the 
joint in question exhibited weakened movement, excess 
fatigability or incoordination and that the determinations, 
if feasible, should be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement 
, excess fatigability or incoordination.  It was also held 
that the provisions of 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers (VA and private) who have 
treated him for his low back, left 
shoulder, and right shoulder disabilities 
since May 1999.  After obtaining any 
necessary releases, the RO should obtain 
copies of complete clinical records from 
the identified treatment sources, and 
associate them with the claims folder.  

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the current severity of his 
service-connected low back strain, and 
service-connected left and right shoulder 
disabilities.  The claims file must be 
reviewed by the examiner.  All indicated 
special tests and studies should be 
conducted, to include range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  The 
examiner should note whether there are 
any further limitations due to pain and, 
if so, quantify the degree of additional 
impairment due to pain.  The examiner 
should be asked to determine whether the 
low back, left shoulder, and right 
shoulder exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the low 
back, left shoulder, and right shoulder 
are used repeatedly over a period of 
time.  These determinations should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
If the examiner determines that 

responses to the above requests are not 
feasible, this should be so stated for 
the record and the reasons provided.  A 
complete rationale for all opinions 
expressed should be provided.  

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


